Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: allowance of claims 1-10 and 18-20 is indicated as none of the cited prior art discloses or suggests the controller configured to receive a target object definition comprising a set of coordinates defining a target object and, during an additive manufacturing 2 of 9 150287.00334/125341638v.1Appl. No.: 15/983,866 Reply to Final Office Action of 11-JAN-2021 process to create the target object, and based at least in part upon the target object definition: (i) provide signals to the laser power source to control the output laser power transmitted by each oscillating beam module; (ii) provide signals to the gantry system to control the movement of the gantry system along the line that is orthogonal to the processing line; and (iii) provide signals to the oscillating beam modules to control the one or more oscillation characteristics of the linear array of oscillating laser focal spots.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


5/3/2021